Citation Nr: 0321549	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  92-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 1997 for an 
award of a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne





INTRODUCTION

The veteran had active military service from January 1948 to 
February 1952.  

This appeal arises from a June 1998 rating action entered by 
the St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA).  It was perfected for 
appeal in February 1999, after which it was forwarded to the 
Board of Veterans' Appeals (Board) in Washington, DC.  In a 
September 2000 decision that addressed 5 other issues that 
were then pending on appeal, the Board noted it was deferring 
a decision on the earlier effective date question since the 
record showed that the veteran had initiated an appeal with 
respect to a claim for service connection for a low back 
disability, the conclusion of which could have had an impact 
on the effective date claim.  As it happens, the veteran 
failed to undertake the necessary steps subsequent to 
initiating an appeal, to actually perfect an appeal of the 
service connection claim in order for the Board to consider 
it.  Accordingly, the only issue for which an appeal remained 
pending was the effective date claim.  That matter was 
returned to the Board, and in June 2003, the Board remanded 
it to the RO for additional development.  That Remand was 
subsequently vacated by the Board, and the effective date 
claim is again before it for consideration.  

In addition to the foregoing, it is observed that while the 
claim for service connection for a low back disability was 
not perfected for appeal, and the issue was not certified as 
on appeal by the RO, the May 2003 Written Brief Presentation 
prepared by the service organization representing the veteran 
included a discussion of the service connection claim.  This 
may be construed as an attempt to reopen that claim, and it 
is referred to the RO for appropriate action.  

It is also observed that the same document submitted by this 
service organization includes some comments to the effect 
that a claim for entitlement to aid and attendance benefits 
is pending.  In fact, however, that claim was denied in 
December 2002.  Since it is unclear what was intended by 
including this observation about aid and attendance benefits, 
but there remains several months before the expiration of the 
time within which to initiate an appeal of the December 2002 
decision regarding that matter, this issue is referred to the 
RO for clarification of the veteran's intentions, if any, to 
appeal that December 2002 decision.  


REMAND

As set forth in the Introduction above, the veteran's claim 
for an earlier effective date for entitlement to TDIU 
benefits has been pending several years.  During that time 
there was a significant change in the law brought about by 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); among other 
things, modified VA's duties to notify and to assist 
claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 
38 U.S.C.A. § 5103A ("Duty to assist claimants").  With 
respect to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  VA 
must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  Moreover, 
the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

In this case, it could be argued that much of the development 
and notice contemplated by the VCAA was accomplished as the 
appeal progressed over the years.  Nevertheless, the record 
does not reflect that the veteran was advised of his rights 
and obligations under the VCAA in the context of his specific 
earlier effective date claim.  (The content of the letters 
from the RO informing the veteran of the VCAA, reflect a 
discussion of the methods by which service connection is 
established, rather than the criteria by which an effective 
date is established for TDIU benefits.  See letters dated in 
November 2002 and April 2003.)  

In view of the foregoing, it is concluded that the veteran 
has not been specifically advised in accordance with the 
VCAA, as interpreted by the United States Court of Appeals 
for Veterans Claims in Quartuccio, as to what evidence would 
substantiate his claim, and if existent, which portion of 
that information and evidence, if any, is to be provided by 
the claimant and which portion, if any, VA will attempt to 
obtain on his behalf.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case because the 
veteran was not provided adequate notice under the VCAA and 
the Board is without authority to do so.  

This case is therefore remanded to the Veterans Benefits 
Administration for the following:  

Appropriate action should be taken to ensure full 
compliance with the notice provisions of 
38 U.S.C.A. § 5103 in the specific context of the 
veteran's claim for an earlier effective date for 
TDIU benefits, including notification to the 
veteran of his responsibilities in regard to his 
claim, and those of VA.  Any response from the 
veteran then should be reviewed, any additional 
development as may be indicated by this response 
undertaken, and the claim re-adjudicated.  If the 
decision on appeal remains adverse, the veteran 
should be provided a supplemental statement of the 
case.  This document should include notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations.  An appropriate period of time 
should be allowed for response.  Thereafter, the 
case should be returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue, and the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


